          Case 1:19-cv-05583-MLB Document 23 Filed 06/23/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 OMAR ALVAREZ,                                 )
                                               )     Civil Action No.
      Plaintiff,                               )     1:19-cv-05583-MLB
 v.                                            )
                                               )
 M&DK CONSTRUCTION, INC., and                  )
 EDWIN SANTOS,                                 )
                                               )
      Defendants.                              )
                                               )
 __________________________________


                                      ORDER

        Upon application of the parties and upon review of the private settlement

agreed to by the parties in this action, the Court has reviewed this matter and

concludes that the terms of the settlement agreement are the product of arm’s length

bargaining of qualified counsel and are fair, adequate and reasonable. This Court

thereby orders that the above-styled action be DISMISSED WITH PREJUDICE.

The Court shall retain jurisdiction to enforce the terms of the settlement.

        SO ORDERED this 23rd day of June, 2020.




                                              (1
                                              1
                                           MICH"K E L L. B R O W N
